DETAILED ACTION
	Claims 1-8 were/stand cancelled.  Claims 9-28 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c) or 386(c) is acknowledged.  
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statement filed February 4 2022, specifically NPL 4, fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
The information disclosure statement (IDS) submitted on October 6 2022 and October 12 2022 were considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 23-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 14 and 23-25 as currently written are vague and indefinite.  The claims recite the composition comprises a methyl acrylate/2-ethylhexyl acrylate copolymer resin.  However, it is not clear if this is an additional element (which would be signified by the recitation “further comprising”) or if this recitation is intended to limit the water soluble polymer.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9 and 13-16 is/are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Kawamura (WO 2012102242, cited on PTO Form 1449).
The instant application claims a method for producing a gel patch comprising an adhesive mass layer on a backing fabric, comprising: a step of applying a composition comprising a physiologically active substance, a water- soluble polymer, glycerin, and water to the backing fabric to form the adhesive mass layer, wherein a loss tangent of the composition in dynamic viscoelasticity measurement at 1 Hz at a time of application to the backing fabric is 0.75 to 1.
The instant application claims a gel patch, which is obtained by the method above.
	Kawamura is directed to water-based adhesive patch. Taught is a patch, which
includes a support, and an adhesive layer position on the support (paragraph 0018).
Actives of formula 1 are taught (paragraph 0018, 0021). The adhesive layer comprises
water in an amount between about 30 to 70 mass% (paragraph 0028). The pressure-
sensitive layer includes polyacrylic acid and/or its salts. As well as additional agents
such as water-soluble polymer component, humectant, adhesion enhancer et al.
(paragraph 0029). The polyacrylic acid includes partially neutralized polyacrylic acids
(paragraph 0030, table 1 exemplified in 6%). Adhesion enhancers include
methacrylate/2-ethylhexyl acrylate copolymer (paragraph 0035 and table 1 exemplified
in 3%). The amounts of the adhesion enhancer is 30 mass% or less, preferably 10 mass% or less (paragraph 0035). Humectants include glycerin (glycerol) which is
preferred. The amount of the glycerin may be appropriately set in consideration of the
resulting easiness of production cost and bleeding (paragraph 0037 and table 1).
Support fabric includes knitted fabrics (paragraph 0045). Taught is mixing the
components of table 1 and then bonding the nonwoven fabric on the surface of the
adhesive layer to prepare a patch (paragraphs 0049 and 0050).
	Therefore, Kawamura expressly teaches a step of applying a composition which comprises a physiologically active substance, a water-soluble polymer, glycerin and water to a backing fabric to form an adhesive mass layer as bonding the nonwoven fabric on the surface of the adhesive layer results in applying the composition to the backing fabric.  
	Regarding the loss tangent, Kawamura is silent, however, Kawamura discloses the same claimed step of applying a composition comprising the same claimed ingredients. Note MPEP 2112.01: "Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705,709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9-28 are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura as applied to claims 9 and 13-16 above in view of Oota et al. (US Patent No. 6914169). 
Applicant Claims
	The instant application claims the backing fabric is a knitted fabric, and an elongation recovery ratio of the knitted fabric is 73 to 98% in a course direction and 83 to 98% in a wale direction.  The instant application claims the backing fabric is a knitted fabric, and a bending resistance of the knitted fabric is 10 to 15 mm in a course direction and 10 to 18 mm in a wale direction.  The instant application claims the backing fabric is a knitted fabric, and the knitted fabric has a value of a 50% modulus in a wale direction relative to a 50% modulus in a course direction of 0.8 to 1.2, and the modulus is measured as defined in JIS L 1018:1999.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The teachings of Kawamura are set forth above.

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.02)
	While Kawamura teaches a backing fabric, Kawamura does not expressly teach a knitted fabric with the claimed elongation recovery ratio, bending resistance or modulus in wale and course direction.  However, these deficiencies are cured by Oota et al.
Oota et al. is directed to a patch agent.  The patch comprises a support made of a synthetic fiber and an adhesive layer mounted on the support.  The patch has a bending resistance of 10 to 30 mm (column 2, lines 19-20).  Supports include knitted fabrics (column 4, lines 8).  Preferably the support has an appropriate elasticity.  The load at the time of 50% elongation is preferably 100 to 1500 g in the longitudinal direction and 200 to 3000 g in the lateral direction.  Preferably 75% to 95% in the longitudinal direction and 65 to 90% in the lateral direction.  If the load at the time of 50% elongation is less than the supportiveness of the patch becomes insufficient and handling characteristics in attaching operations tends to deteriorate.  If the load exceeds the upper limit, then the skin adhesiveness becomes insufficient and the patch tends to be insufficiently prevented from peeling when applied to a bending part for a long period of time (column 4, lines 28-61).  The bending resistance of the patch agent of the present invention itself is 10 to 30 mm as mentioned above, preferably 10 to 25 mm. As the bending resistance of the patch agent is lower, its skin traceability tends to improve, whereby it is prevented from peeling off. However, if the bending resistance is less than the lower limit mentioned above, then the supportiveness becomes insufficient, so that the patch agent may get entangled or wrinkled at the time of application, whereby it becomes harder to handle. If the bending resistance of patch agent exceeds the upper limit mentioned above, by contrast, the skin traceability becomes insufficient, so that it is likely to peel off even upon a little movement (column 3, lines 46-59).
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kawamura and Oota et al. and utilize a knitted fabric support layer.  One of ordinary skill in the art would have been motivated to utilize this type of support layer as it is a specifically taught support by Kawamura.  It would have been obvious to one of ordinary skill in the art to try any of the specifically taught supports as a person with ordinary skill has good reason to pursue known options within his or her technical grasp. Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kawamura and Oota et al. and manipulate the bending resistance, elongation and elasticity (modulus) in order to achieve the desirable parameters as taught by Oota et al.  One of ordinary skill in the art would have been motivated to select the parameters set out by Oota et al. in order to achieve the desired skin traceability, peel, and handling characteristics as taught by Oota et al.  Regarding the claimed elongation ratio, Oota teaches an overlapping amount.  Regarding the claimed bending resistance, Oota teaches an overlapping mount.  Regarding the claimed modulus, Oota et al. teaches an overlapping amount at 50% (i.e. 50% elongation section).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05.  Regarding the claimed wale and course direction, Oota et al. specifies a longitudinal and lateral direction.  Additionally, Oota et al. teaches the elasticity and bendability of the patch and its desirability during use.  One skilled in the art would have been motivated to manipulate these in both directions as the patch can be stretched in both the longitudinal and lateral directions.  Thus, one skilled in the art would desire a similar elasticity and bendability in both directions.
	Regarding claims 26-28, Kawamura exemplify amounts falling within the range claimed.  
	

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 9-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10940121. Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims overlap in scope.  
The instant application claims a method for producing a gel patch comprising an adhesive mass layer on a backing fabric, comprising: a step of applying a composition comprising a physiologically active substance, a water- soluble polymer, glycerin, and water to the backing fabric to form the adhesive mass layer, wherein a loss tangent of the composition in dynamic viscoelasticity measurement at 1 Hz at a time of application to the backing fabric is 0.75 to 1.
Patent ‘121 claims a method for producing a gel patch comprising an adhesive mass layer on a backing fabric, comprising: a step of preparing a composition comprising a physiologically active substance, a water-soluble polymer comprising a polyacrylic acid or a neutralized polyacrylate, a methyl acrylate/2-ethylhexyl acrylate copolymer resin, glycerin, and water; and a step of applying the composition to the backing fabric to form the adhesive mass layer, wherein a loss tangent of the composition in dynamic viscoelasticity measurement at 1 Hz at the time of application to the backing fabric is 0.75 to 1, and the backing fabric is a knitted fabric; an elongation recovery ratio of the knitted fabric is 73 to 98% in a course direction and 83 to 98% in a wale direction; the knitted fabric has a ratio of a 50% modulus in a wale direction relative to a 50% modulus in a course direction of 0.8 to 1.2; and wherein the modulus is measured as defined in JIS L 1018:1999.
Therefore, the scopes of the patent claims and the instant application overlap and thus they are obvious variants of one another as both claim a method for producing a gel patch with the same backing and adhesive mass layer.

Claims 9 and 13-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10123977. Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims overlap in scope.  
The instant claims are set forth above.
Patent ‘977 claims a gel patch comprising a base fabric, an adhesive layer, and a release liner in this order, wherein the adhesive layer contains a physiologically active substance, a water-soluble (meth)acrylic polymer, water, a surfactant comprising polyethylene glycol monostearic acid ester, and poly(methyl acrylate/2-ethylhexyl acrylate). Glycerin is claimed.
Patent ‘977 does not expressly claim a method.  However, Patent ‘977 does claim a gel patch with a base fabric, reading on backing fabric and adhesive layer which comprises the same claimed ingredients.  Therefore, it would have been obvious to one of ordinary skill in the art to apply the adhesive to the base fabric in order to form the gel patch as patent ‘977 claims the adhesive layer is on the base fabric.
Regarding the claimed loss tangent, Patent ‘977 claims an adhesive layer with the same claimed ingredients.  Note MPEP 2112.01: "Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705,709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
It is noted that the instant claim language of comprising allows for other components such as a surfactant to be present.

Claims 9-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10123977 as applied to claims 9 and 13-16 above and in view of . Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims overlap in scope.  
The instant claims are set forth above.
	The teachings of Patent ‘977 are set forth above.  
	
Patent ‘977 does not claim a knitted fabric as the support or specify the bending resistance, elongation recovery or modulus.  However, these deficiencies are cured by Oota et al.
Oota et al. is directed to a patch agent.  The patch comprises a support made of a synthetic fiber and an adhesive layer mounted on the support.  The patch has a bending resistance of 10 to 30 mm (column 2, lines 19-20).  Supports include knitted fabrics (column 4, lines 8).  Preferably the support has an appropriate elasticity.  The load at the time of 50% elongation is preferably 100 to 1500 g in the longitudinal direction and 200 to 3000 g in the lateral direction.  Preferably 75% to 95% in the longitudinal direction and 65 to 90% in the lateral direction.  If the load at the time of 50% elongation is less than the supportiveness of the patch becomes insufficient and handling characteristics in attaching operations tends to deteriorate.  If the load exceeds the upper limit, then the skin adhesiveness becomes insufficient and the patch tends to be insufficiently prevented from peeling when applied to a bending part for a long period of time (column 4, lines 28-61).  The bending resistance of the patch agent of the present invention itself is 10 to 30 mm as mentioned above, preferably 10 to 25 mm. As the bending resistance of the patch agent is lower, its skin traceability tends to improve, whereby it is prevented from peeling off. However, if the bending resistance is less than the lower limit mentioned above, then the supportiveness becomes insufficient, so that the patch agent may get entangled or wrinkled at the time of application, whereby it becomes harder to handle. If the bending resistance of patch agent exceeds the upper limit mentioned above, by contrast, the skin traceability becomes insufficient, so that it is likely to peel off even upon a little movement (column 3, lines 46-59).  Glycerin (glycerol) is taught as an absorption accelerator (column 5, line 58).
It would have been obvious to one of ordinary skill in the art to combine the teachings of Patent ‘977 and  Oota et al. and utilize a knitted fabric support layer.  One of ordinary skill in the art would have been motivated to utilize this type of support layer as it is a specifically taught support by Oota et al.  It would have been obvious to one of ordinary skill in the art to try any of the known supports as a person with ordinary skill has good reason to pursue known options within his or her technical grasp. Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Patent ‘977 and Oota et al. and manipulate the bending resistance, elongation and elasticity (modulus) in order to achieve the desirable parameters as taught by Oota et al.  One of ordinary skill in the art would have been motivated to select the parameters set out by Oota et al. in order to achieve the desired skin traceability, peel, and handling characteristics as taught by Oota et al.  Regarding the claimed elongation ratio, Oota teaches an overlapping amount.  Regarding the claimed bending resistance, Oota teaches an overlapping mount.  Regarding the claimed modulus, Oota et al. teaches an overlapping amount at 50% (i.e. 50% elongation section).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05.  Regarding the claimed wale and course direction, Oota et al. specifies a longitudinal and lateral direction.  Additionally, Oota et al. teaches the elasticity and bendability of the patch and its desirability during use.  One skilled in the art would have been motivated to manipulate these in both directions as the patch can be stretched in both the longitudinal and lateral directions.  Thus, one skilled in the art would desire a similar elasticity and bendability in both directions.

Response to Amendment
The declaration, filed February 4 2021, under 37 CFR 1.132 filed 132 is insufficient to overcome the rejection of claims based upon Kawamura because Kawamura is an anticipatory rejection see MPEP 716.
Furthermore, Yan et al. teaches In small amplitude oscillatory shear measurements, the shear storage modulus, G′, loss modulus, G″ and loss factor, tan δ, are critical hydrogel properties monitored against time, frequency and strain.  The loss factor, tan δ, is defined as G″/G′. To re-emphasize, G′ measures the deformation energy stored during shear process of a test material (i.e. the stiffness of the material) and G″ is representative of the energy dissipated during shear (i.e. the flow or liquid-like response of the material). If G″ > G′ (tan δ > 1), the sample behaves more like a viscous liquid while, conversely, when G′ > G″, and, thus, tan δ < 1, the sample behaves more like an elastic solid (page 2, third complete paragraph). Thus, it isn’t surprising that a gel with a tan δ < 1 would ooze out to a lesser degree than a gel with a tan δ > 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL VANHORN (née Fisher) whose telephone number is 571-270-3502.  The examiner can normally be reached on M-Th 5:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616